DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 3/2/2021, in which claims 2, 11 and 12 were canceled, and claims 1, 3 and 6 were amended.  Claims 1, 3-10 and 13-27 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election of Group I and the species (A) Cas9 protein having two functional nuclease domains; and (B) a first oligonucleotide linked to a Cas protein, and a second oligonucleotide linked to an antibody directed against a nucleic acid-associated protein in the reply filed on 7/22/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species is free of the art as a result of the amendment filed 3/2/2021.  Examination has been extended to all species of Group I.
Claims 13-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2020.  
Claims 1 and 3-10 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/232,023, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘023 provisional application fails to provide support for the sequence of SEQ ID NO: 9.
Claims 1 and 3-10 have an effective filing date of 9/23/2016, which is the filing date of PCT/US2016/53386.

Application Data Sheet (ADS)
The ADS filed 3/23/2018 is not signed.  37 C.F.R. 1.76(e) states, “An application data sheet must be signed in compliance with § 1.33(b).”  Applicant must submit a corrected ADS that has been signed in compliance with § 1.33(b).  See MPEP § 601.05(a).

Specification
The use of the terms NUCLEOFECTION (paragraph [0064]), TWEEN (paragraphs [0066], [0104] and [0109]), TRITON (paragraphs [0066], [0104] and [0109]), and LEUCOPERM (paragraph [0066]), which are trade names or marks used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore each term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments - Specification
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
The response notes that paragraphs [0014], [0016] and [0017] have been amended.
Paragraphs [0064], [0066], [0104] and [0109] have not been amended to address the use of trade names and marks used in commerce.  Thus, the objection is maintained for these paragraphs.

Response to Arguments - Claim Objections
	The objection to claim 11 is moot in view of Applicant’s cancellation of the claim in the reply filed 3/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This is a new rejection, necessitated by the amendment filed 3/2/2021.
Claim 4 recites the limitation "the CRISPR/Cas protein” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the CRISPR/Cas protein” with the phrase “the Cas9 protein.”
Claim 6 depends from claim 4 and also recites the limitation "the CRISPR/Cas protein” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the CRISPR/Cas protein” with the phrase “the Cas9 protein.”
Claim 7 recites the limitation "the CRISPR/Cas protein” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the CRISPR/Cas protein” with the phrase “the Cas9 protein.”
	Claim 8 is vague and indefinite in that the metes and bounds of the phrase “nucleic acid-associated protein” (at lines 2 and 3-4) are unclear.  The phrase is unclear in that neither the claim nor the specification define the association.  The nature of the association is not specified and one would not know how closely associated a protein must be with a nucleic acid molecule 
Claim 9 recites the limitation "the CRISPR/Cas protein” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the CRISPR/Cas protein” with the phrase “the Cas9 protein.”
Claim 10 depends from claim 9 and is rejected for the same reason applied to claim 9.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for at least one additional CRISPR/Cas system comprising a CRISPR/Cas protein and a guide RNA, where the CRISPR/Cas protein is selected from the group consisting of Cas9 and Cpf1, does not reasonably provide enablement for other CRISPR/Cas systems.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate his is a new rejection, necessitated by the amendment filed 3/2/2021.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claim is drawn to a complex comprising at least one probe.  The term “probe” is reasonably interpreted as a complex that is capable of binding to nucleic acid (e.g., paragraphs [0001]-[0002]).  The claim requires the probe to comprise “(i) an engineered, non-naturally occurring Clustered Regularly Interspersed Short Palindromic Repeats (CRISPR)-associated (Cas) (CRISPR/Cas) system comprising a Cas9 protein and a guide RNA and (ii) an oligonucleotide that is linked directly or indirectly to the CRISPR/Cas system, wherein the guide RNA comprises the nucleotide sequence of SEQ ID NO: 9,” and “further comprising at least one additional CRISPR/Cas system.” The nature of the invention is complex in that the further CRISPR/Cas system is not required to comprise the Cas9 protein and guide RNA of the independent claim and may comprise any components of any function.
	Breadth of the claims: The claims broadly encompass any CRISPR/Cas system comprising any components from any class or type of CRISPR system.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
Guidance of the specification and existence of working examples: The specification envisions using a Cas protein derived from any type I, type II, type III, or type V CRISPR system present in bacteria and archaea (e.g., paragraph [0001] at pages 8-9).  The specification 
The specification teaches a complex of CRISPR/Cas9 protein and guide RNA, where the complex is capable of binding a target nucleic acid sequence comprising a protospacer adjacent motif (PAM) (e.g., paragraphs [0023], [0030], [0068]; Examples).  The specification teaches the PAM sequences of Cas9 as “3’-NGG, 3—NGGNG, 3’-NNAGAAW, and 3-ACAY” (paragraph [0030]).  The specification teaches the PAM sequence for Cpf1 as 5’-TNTN (e.g., paragraph [0030]).  
	The specification does not teach the guide RNA and PAM requirements for other CRISPR/Cas proteins, such that the proteins can form a complex with guide RNA and bind a target nucleic acid.
	Predictability and state of the art: The art published around the effective date of the invention teaches that the CRISPR/Cas proteins are diverse in structure and function, where Cas9 and Cpf1 are each types of class 2 systems that make use of a single effector protein that binds guide RNA and target DNA (Makarova et al. An updated evolutionary classification of CRISPR–Cas systems. Nature Reviews. Microbiology. Vol. 13, No. 11, pages 722-736, September 28, 2015, cited in a prior action; e.g., page 729; Box 1; Figs. 1-2).  The prior art teaches that Cas9 is composed of multiple different domains that function together for guide RNA binding and protospacer adjacent motif (PAM) recognition in target DNA (Nishimasu et al. Crystal structure of Cas9 in complex with guide RNA and target DNA. Cell, Vol. 156, pages 
	Amount of experimentation necessary: A large amount of experimentation would be required to make and use the full scope of complexes encompassed by the claims.  One would be required to determine how to use the CRISPR/Cas system.  The claim does not require any specific function for the system.  For any CRISPR/Cas protein one could be required to determine how the protein complexes with guide RNA, or engineer the protein such that it is capable of complexing with a guide RNA.  Next, one could be required to determine how to bind the complex of Cas protein and guide RNA to target nucleic acid, including DNA and RNA.  Given the lack of direction in the prior art and instant specification, this type of experimentation would require a large amount of inventive effort.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claim 10 is not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 3/2/2021.
The rejection of claims 11 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in view of Applicant’s cancellation of the claims in the reply filed 3/2/2021.
	The rejection of claims 1, 4 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/2/2021.
The rejection of claims 11 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), is moot in view of Applicant’s cancellation of the claims in the reply filed 3/2/2021.
	The rejection of claims 1, 4 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/2/2021.
The rejection of claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 3/2/2021.

Response to Arguments - 35 USC § 102
The rejection of claims 11 and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Cotta-Ramusino is moot in view of Applicant’s cancellation of the claims in the reply filed 3/2/2021.

The rejection of claims 11 and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Potter et al is moot in view of Applicant’s cancellation of the claims in the reply filed 3/2/2021.
	The rejection of claims 1-4 under 35 U.S.C. 102(a)(2) as being anticipated by Potter et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/2/2021.
The rejection of claims 11 and 12 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wu et al is moot in view of Applicant’s cancellation of the claims in the reply filed 3/2/2021.
	The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wu et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/2/2021.

Response to Arguments - 35 USC § 103
	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Landegren et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/2/2021.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CCAUAUUCCACGUCCUACAGGUUUAAGAGCUAUGCU (e.g., Table 1).  The underlined portion of the guide RNA is the same as the guide RNA of instant SEQ ID NO: 9.  However, the remainder of the guide RNA sequence is not identical.

Allowable Subject Matter
Claims 1, 3 and 5 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699